~a Bos ae

Case 1:20-cv-10051-GBD Document 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

     

 

Securities and Exchange Commission, oa, we pe
Plaintiff(s), oe. ee
soov1008 eB “0 a 4
-against- INITIAL PRETRIAL Q93%.
CONFERENCE wo SA
Raquel Moura Bourges; Global Access Advisors, LLC =
Defendant(s).
x

TO: The Attorney(s) for Plaintiff(s):

This case has been designated an electronic case and has been assigned to this Court for all
purposes. Counsel for all parties are required to promptly register as filing "USERS" in accordance with the
procedure for Electronic Case Filing.

Counsel for all parties are hereby directed to attend a conference at the time and place fixed below, for
the purpose of Case Management and scheduling pursuant to Fed. R. Civ. P. 16. You are directed to furnish
all attorneys in this action with copies of this order and enclosures, and to furnish chambers with a copy of any
transmittal letter(s). If you are unaware of the identity of counsel for any of the parties, you must forthwith send
a copy of the notice and rules to that party personally.

An Initial pretrial conference will be held on Wednesday, March 31, 2021 at 9:30 a.m. at the United
States District Courthouse, 500 Pearl Street, New York, New York, Courtroom 11A.

No application for adjournment will be considered unless made at least one week prior to the date of
this initial conference.

Enclosed is a proposed Case Management Plan and Scheduling Order, pursuant to Rules 16 and 26(f)
of the Federal Rules of Civil Procedure. Counsel for all parties are directed to confer regarding the proposed
plan and order. If the proposed schedule is agreeable to all parties, counsel shall sign and file the enclosed
plan and order with the Court seven (7) days before the date of the initial pretrial conference. If counsel agree
that a different plan and schedule is appropriate, counsel shall sign and file a different proposed plan and
schedule for the Court's consideration seven (7) days before the date of the pretrial conference. In the
absence of agreement, the Court, after hearing from counsel, will order a Case Management Plan and
schedule at the conference. Absent extraordinary circumstances, the Plan shall provide that the case be ready
for trial within six months.

In addition to the matters covered in the Case Management Plan, counsel should also be prepared to
address at the conference the factual and legal bases for their claims or defenses, any issue as to subject
matter jurisdiction, and any other issue relevant to case management.

SO ORDERED:
Ninsay, E Dix

Gq, GE@RGE B. DANIELS
nitéed States District Judge

Dated: New York, New York
December 2, 2020

 
Case 1:20-cv-10051-GBD Document8 Filed 12/02/20' Page 2 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x

Securities and Exchange Commission,

Plaintiff(s), 20cv10051(GBD)
-against- CIVIL CASE MANAGEMENT
PLAN AND SCHEDULE
Raquel Moura Bourges; Global Access Advisors, LLC ,
Defendant(s).

x

After consultation with counsel for the parties, the following Case Management Plan is
adopted. This plan is also a scheduling order pursuant to Rules 16 and 26(f) of the Federal
Rules of civil Procedure.

1.

An Initial pretrial conference will be held on Wednesday, March 31, 2021 at 9:30
a.m. at the United States District Courthouse, 500 Pearl Street, New York, New
York, Courtroom 11A.

No Additional parties may be joined June 9, 2021
No amendment to the pleadings will be permitted June 9, 2021.

Except for good cause shown, all discovery shall be commenced in time to be
completed by July 14, 2021. The court expects discovery to be completed within
90 days of the first scheduling conference unless, after the expiration of that 90
days period, all counsel stipulate that additional time (not to exceed 60 more
days) is needed to complete discovery. In such event, discovery may be
extended by the parties on consent, without application to the Court, provided the
parties are certain they can still meet the discovery completion date ordered by
the Court. The discovery completion date shall not be adjourned except upon a
showing of extraordinary circumstances.

Dispositive motions are to be served by August 11, 2021. Answering papers
are to be served within 14 days. Reply papers are to be served within seven (7)
days. In the event a dispositive motion is made, the date for submitting the Joint
Pretrial Order shall be changed from that shown herein to three (3) weeks from
the decision on the motion. The final pretrial conference shall be adjourned to a
date four (4) weeks from the decision on the motion.

A final pretrial conference will be held September 15, 2021 at 9:45 a.m.
The Joint Pretrial Order shall be filed no later than September 8, 2021. The

requirements for the pretrial order and other pretrial submissions shall be
governed by the Court's Individual Rules of Practice.

 
Case 1:20-cv-10051-GBD Document 8 Filed 12/02/20 Page 3 of 3

8. All motions and applications shall be governed by the Court's Individual Rules of
Practice.

9. The parties shall be ready for trial within 48 hours, notice on October 6, 2021. The
estimated trial time is days, and this is a Gury)(non-jury) trial.

10. A Status Conference will be held on June 9, 2021 at 9:45 a.m.

Dated: December 2, 2020
New York, New York

SO ORDERED:

 

George B. Daniels
United States District Judge

Attorney for Plaintiff(s)

Attorney for Defendant(s)

 
